Name: Commission Regulation (EEC) No 915/91 of 12 April 1991 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4. 91 Official Journal of the European Communities No L 92/5 COMMISSION REGULATION (EEC) No 915/91 of 12 April 1991 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 11 of Regulation (EEC) No 1418/76 provides for charging an import levy on paddy rice, husked rice, semi-milled rice, wholly milled rice and broken rice ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levy is equal to the diffe ­ rence between the threshold price and the cif price ; whereas, in the case of paddy rice and semi-milled rice, the levy should be derived from the levies applicable to the corresponding husked rice and wholly milled rice ; Whereas the threshold prices for husked rice, wholly milled rice and broken rice were fixed for the 1990/91 marketing year by Commission Regulation (EEC) No 2104/90 (5) ; Whereas, for the purpose of calculating cif prices, the Commission must take account of the factors indicated in Article 16 of Regulation (EEC) No 1418/76 and in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (6), as last amended by Regulation (EEC) No 2325/88 Q, and in particular the most favourable purchasing opportunities on the world market which are sufficiently representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality as fixed in Council Regulation (EEC) No 1423/76 (8), or whether adjustments need to be made by applying the corrective amounts provided for in Regula ­ tion (EEC) No 1613/71 ; Whereas, furthermore, in the case of round grain and long grain husked rice and round grain and long grain wholly milled rice, the cif price is calculated on the basis of quotations or prices on the world market relating, for each type of rice, to the products specified in Article 4 of Regulation (EEC) No 1613/71 ; whereas, for this calcula ­ tion, the conversion rates resulting from Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (9), as last amended by Regulation (EEC) No 2325/88, should be used where appropriate ; Whereas, when these conversions are being effected, the Commission must take account of the fact that certain offers are for rice containing a higher percentage of broken rice than that allowed for in the standard quality fixed by Regulation (EEC) No 1423/76 and, in that case, must adjust the offers so as to conform with the value of one kilogram of broken rice fixed by Regulation No 467/ 67/EEC ; whereas no adjustment is made, however, if the prices for husked rice and semi-milled or wholly milled rice taken into consideration are lower than those provided for in the last subparagraph of Article 4 of Regu ­ lation No 467/67/EEC ; Whereas Regulation (EEC) No 1613/71 requires the Commission to take account of the fact that certain offers are for delivery cost and freight or relate to a product put up in bags and, if this is the case, to adjust such offers by applying the rates or amounts fixed by the abovemen ­ tioned Regulation to make the offers comparable to offers for delivery cif or relating to a product presented in bulk ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned factors, offers made for other ports being adjusted, account being taken of the correc ­ tions necessitated by the difference in transport charges in relation to Rotterdam ; Whereas, if the conditions provided for in Article 1 (3) of Regulation (EEC) No 1613/71 obtain, the cif price may be calculated on the basis of offers for delivery during the following month or may be retained unaltered for a limited period ; (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 80, 24. 3. 1987, p. 20 . (4) OJ No L 75, 21 . 3. 1991 , p. 29 . 0 OJ No L 191 , 24. 7. 1990, p. 21 . (6) OJ No L 168, 27. 7. 1971 , p. 28 . 0 OJ No L 202, 27. 7. 1988, p. 41 . (8) OJ No L 166, 25. 6 . 1976, p. 20 . O OJ No 204, 24. 8 . 1967, p. 1 . No L 92/6 Official Journal of the European Communities 13. 4. 91 Whereas, in order that account may be taken of the interests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them must be reduced by a fixed amount and by an amount corresponding to 50 % of the levy relating to third countries ; whereas, pursuant to Articles 1 2 and 1 3 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 523/91 (2), the levy must be further reduced in the case of semi-milled and wholly milled rice ; Whereas on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regulation (EEC) No 3808/90 (3) ; Whereas Regulation (EEC) No 1423/76 determined the standard qualities for rice and broken rice ; Whereas Council Regulation (EEC) No 3877/86 (4) defined a special arrangement for the importation of certain quantities of Basmati rice into the Community ; whereas this arrangement provides for a levy of 75 % of that calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 ; whereas however this levy may not be less than the difference between the free-at-frontier price for Basmati rice and the threshold price for long ­ grain rice ; Whereas Council Regulation (EEC) No 3491 /90 (^ and Commission Regulation (EEC) No 862/91 (6) made import arrangements for rice originating in Bangladesh ; Whereas levies are fixed once a week and are altered in the intervening period to take account of variations in threshold prices or in the factors used to determine cif prices ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levies are altered only if varia ­ tions in the factors used to calculate the levy entail an increase or a reduction of at least ECU 1,21 per tonne in the amount of the levy in force ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 0, as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas it follows from applying all the abovementioned provisions that the levies should be fixed as set Out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 15 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 58 , 5 . 3 . 1991 , p. 1 . ( 3) OJ No L 366, 29 . 12. 1990, p. 1 . (4) OJ No L 361 , 20 . 12. 1986, p. 1 . 0 OJ No L 337, 4. 12. 1990, p. 1 . (*) OJ No L 88 , 9 . 4 . 1991 , p. 7 . 0 OJ No L 164, 24. 6. 1985, p. 1 . ¥) OJ No L 201 , 31 . 7. 1990, p. 9 . 13 . 4. 91 Official Journal of the European Communities No L 92/7 ANNEX to the Commission Regulation of 12 April 1991 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Arrangement in Regulation (EEC) No 3877/86 ACP or OCT cmon Bangladesh Third countries (except ACP or OCT) 0 1006 10 21 153,70 314,61 1006 10 23 220,34 143,29 293,78 1006 10 25 220,34 143,29 293,78 1006 10 27 220,34 143,29 293,78 1006 10 92  153,70 314,61 1006 10 94 220,34 143,29 293,78 1006 10 96 220,34 143,29 293,78 1006 10 98 220,34 143,29 293,78 1006 20 11  193,03 393,26 1006 20 13 275,42 180,01 367,23 1006 20 15 275,42 180,01 367,23 1006 20 17 275,42 . 1.80,01 367,23 1006 20 92  193,03 393,26 1006 20 94 275,42 180,01 367,23 1006 20 96 275,42 180,01 367,23 1006 20 98 275,42 180,01 367,23 1006 30 21  238,93 501,71 (5) 1006 30 23 435,85 (5) 278,68 581,13 0 1006 30 25 435,85 (5) 278,68 581,13 0 1006 30 27 435,85 ( 5) 278,68 581,13 (5) 1006 30 42  238,93 501,71 O 1006 30 44 435,85 (5) 278,68 581,13 0 1006 30 46 435,85 (5) 278,68 581,13 0 1006 30 48 435,85 (&lt;) 278,68 581,13 0 1006 30 61 \ 254,81 534,33 0 1006 30 63 467,24 0 299,14 622,98 O 1006 30 65 467,24 (5) 299,14 622,98 0 1006 30 67 467,24 0 299,14 622,98 0 1006 30 92 \ 254,81 534,33 0 1006 30 94 467,24 (  &lt;) 299,14 622,98 O 1006 30 96 467,24 0 299,14 622,98 0 1006 30 98 467,24 (5) 299,14 622,98 0 1006 40 00  73,52 153,04 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90. (2) In accordance with Regulation (EEC) No 715/90 , the levies are not applied to products originating in the African , Caribean and Pacific States or in the overseas countries and territories and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. (4) The lewy on imports of rice originating in Bangladesh is applicables under the arrangements laid down in Regu ­ lation (EEC) Nos 3491 /90 and 862/91 . 0 The levy on imports into Portugal is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 .